Title: Cash Accounts, May 1760
From: Washington, George
To: 



[May 1760]



Cash


May 23d—
To Cash of Mr Ramsay
£300. 0.0


May 30—
To Ditto of Colo. Custis’s Estate—Intt on Wm Dandridges Bond
22. 0.5



To Ditto of Ditto [Custis’s estate]—Balle Acct with the Revd Mr Mossum
0. 2.6



To Ditto for a Horse I sold Colo. Jno. Randolph
20. 0.0


Contra


May 4—
By Jno. Alton £2—Exps. at Coleman’s 3/9—Ferry &ca 1/10½
2. 5.7 1/2


8—
By Cash lent Vale Crawford £15.  left wt. Hardwick £4
19. 0.0


9—
By Richd Stephenson’s Acct
4.16.0


10—
By Dinner &ca 2/.  Expences at Colemans 1/6
0. 3.6


12—
By Cash pd Wm Gardner for 8 Barrels Corn (in gold)
3.12.0



By Mr Watson’s Acct—neglected before
10.11.1 1/2


13—
By Garners Expences looking after Corn
0. 6.6


15—
By Cash advancd Jno. Askew
3. 0.0



By my Rent paid Jno. Washington for Colo. Geo: Lee
85.12.6



16—
By Doctr Laurie’s Acct in full
12.19.6


18—
By Mrs Washington 20/.  Exps. at Colchester 3/3
1. 3.3



By a Begging Woman
1. 1.3



By Levies, Taxes &ca paid Colo. Jno. West pr Rect for
26. 8.2


23—
By Colo. Fairfax Balle of our private Acct
14.10.8 1/2



By Ditto on Acct of Quit Rents
38.18.9


24—
By Jno. Alton 40/.  Gave Sailors 2/6
2. 2.6


27—
By Moritz Pounds advanc’d upon a Mortgage
15. 0.0


29—
By Gloves 2/6—lost on the Race 3/.  Tickets for Ball 25/
1.10.6


30—
By Treating the Ladies 4/
0. 4.0


31—
By Mrs Dandridge
35. 0.0


